Citation Nr: 0916678	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-19 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, characterized as jungle rot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in San Diego, 
California.  

Due to the location of the Veteran's residence, the 
jurisdiction of his appeal has been transferred to the RO in 
St. Petersburg, Florida.  


FINDING OF FACT

In March 2009, prior to the promulgation of a decision in the 
current appeal, the Veteran asked that his claim for service 
connection for a bilateral foot disability, characterized as 
jungle rot, be withdrawn from appellate review in light of 
the grant of a total disability rating based on individual 
unemployability.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal in 
the claim for service connection for a bilateral foot 
disability, characterized as jungle rot, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In a March 2009 statement, the Veteran asked that his claim 
on appeal-entitlement to service connection for a bilateral 
foot disability, characterized as jungle rot-be withdrawn 
from appellate review.  In so requesting, he explained that 
he was satisfied with a recent rating action which had 
granted him a total disability rating based on individual 
unemployability.  In view of his expressed desires, the Board 
concludes that further action with regard to this service 
connection issue is not appropriate.  The Board does not have 
jurisdiction over this withdrawn claim and, as such, must 
dismiss the appeal of this issue.  


ORDER

The claim for service connection for a bilateral foot 
disability, characterized as jungle rot, is dismissed without 
prejudice.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


